Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED June 30, 2008 Commission File Number 001-32300 SMARTPROS LTD. (Exact name of small business issuer as specified in its charter) Delaware 13-4100476 (State or other jurisdiction (I.R.S. Employer of incorporation or organization) Identification No.) 12 Skyline Drive, Hawthorne, New York 10532 (Address of principal executive office) (914) 345-2620 (Issuers telephone number, including area code) Check whether the issuer: (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the issuer was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes | x | No | | Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer | | Accelerated filer | | Non-accelerated filer | | Smaller reporting company | x | Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes | | No | x | Number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date: As of August 1, 2008, there were 4,921,956 shares of common stock outstanding. SMARTPROS LTD. FORM 10-Q REPORT June 30, 2008 TABLE OF CONTENTS PAGE PART I  FINANCIAL INFORMATION Item 1. Condensed Consolidated Financial Statements (Unaudited) Balance Sheets  June 30, 2008 and December 31, 2007 (Audited) 3 Statements of Operations for the six-months and three-month periods ended June 30, 2008 and 2007 4 Statements of Cash Flows for the six-months and three-month periods ended June 30, 2008 and 2007 5 Notes to Condensed Consolidated Financial Statements 6 Item 2. Managements Discussion and Analysis or Plan of Operation 9 Item 3. Quantitative and Qualitative Risk Disclosures About Market Risk 19 Item 4. Controls and Procedures 19 PART II  OTHER INFORMATION Item 1. Legal Proceedings 19 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 19 Item 3. Defaults Upon Senior Securities 20 Item 4. Submission of Matters to a Vote of Security Holders 20 Item 5. Other Information 21 Item 6. Exhibits 21 SIGNATURES 21 FORWARD-LOOKING STATEMENTS Certain statements made in this Quarterly Report on Form 10-Q are forward-looking statements within the meaning of Section 21E of the Securities and Exchange Act of 1934. These statements relate to the plans and objectives of management for future operations as well as to market trends and expectations. Such statements involve known and unknown risks, uncertainties and other factors that may cause our actual results, performance or achievements to be materially different from any future results, performance or achievements expressed or implied by such forward-looking statements. The forward-looking statements included herein are based on current expectations, plans and assumptions relating to the future operation of our business. These expectations, plans and assumptions involve judgments with respect to, among other things, future economic, competitive and market conditions and future business decisions, all of which are difficult or impossible to predict accurately and many of which are beyond our control. Although we believe that our expectations, plans and assumptions underlying the forward-looking statements are reasonable, they could prove inaccurate and, therefore, we cannot assure you that the forward-looking statements included in this report will prove to be accurate. In light of the significant uncertainties inherent in the forward-looking statements included herein, the inclusion of such information should not be regarded as a representation by us or any other person that our objectives and plans will be achieved. We undertake no obligation to revise or update publicly any forward-looking statements for any reason. The terms we, our, us, or any derivative thereof, as used herein refer to SmartPros Ltd., a Delaware corporation, its subsidiaries and its predecessors. 2 PART I FINANCIAL INFORMATION Item 1. Financial Statements SMARTPROS LTD. AND SUBSIDIARIES Condensed Consolidated Balance Sheets June 30, December 31, (Unaudited) (Audited) ASSETS Current Assets: Cash and cash equivalents $ 10,004,501 $ 10,072,338 Accounts receivable, net of allowance for doubtful accounts of $39,677 at June 30, 2008 and $39,842 at December 31, 2007 1,741,600 1,964,483 Prepaid expenses and other current assets 227,360 237,097 Total Current Assets 11,973,461 12,273,918 Property and equipment, net 700,491 630,857 Goodwill 145,684 145,684 Other intangibles, net 3,471,010 3,296,538 Other assets, including restricted cash of $150,000 154,673 154,673 Deferred tax asset 1,013,000 978,000 5,484,858 5,205,752 Total Assets $ 17,458,319 $ 17,479,670 LIABILITIES AND STOCKHOLDERS EQUITY Current Liabilities: Accounts payable $ 453,870 $ 786,781 Accrued expenses 119,070 419,886 Other liabilities 40,040 40,040 Deferred revenue 6,033,028 5,318,382 Total Current Liabilities 6,646,008 6,565,089 Long-Term Liabilities: Other liabilities-net of current portion 20,013 40,041 Total Long-Term Liabilities 20,013 40,041 COMMITMENTS AND CONTINGENCIES Stockholders Equity: Convertible preferred stock, $.001 par value, authorized 1,000,000 shares, 0 shares issued and outstanding Common stock, $.0001 par value, authorized 30,000,000 shares, 531 530 5,313,781 issued and 4,921,956 outstanding at June 30, 2008; and 5,304,698 issued and 4,993,967 outstanding at December 31, 2007 Additional paid-in capital 17,051,290 16,925,314 Accumulated (deficit) (4,997,302 ) (5,106,459 ) Common stock in treasury, at cost  391,825 and 310,731 shares (1,251,717 ) (922,625 ) Deferred compensation (10,504 ) (22,220 ) Total Stockholders Equity 10,792,228 10,874,540 Total Liabilities and Stockholders Equity $ 17,458,319 $ 17,479,670 See Notes to Condensed Consolidated Financial Statements (Unaudited) 3 SMARTPROS LTD. AND SUBSIDIARIES Condensed Consolidated Statements of Operations (Unaudited) Six Months Ended Three Months Ended June 30, June 30, 2008 2007 2008 2007 Net revenues $ 7,937,534 $ 7,210,161 $ 4,061,871 $ 3,486,530 Cost of revenues 3,555,961 2,684,317 1,673,385 1,215,404 Gross profit 4,381,573 4,525,844 2,388,486 2,271,126 Operating Expenses: Selling, general and administrative 4,050,167 3,540,640 2,018,911 1,814,459 Depreciation and amortization 405,842 327,264 202,954 161,795 4,456,009 3,867,904 2,221,865 1,976,254 Operating (loss) income (74,436 ) 657,940 166,621 294,872 Other Income: Interest income, net of expense 148,593 189,767 28,568 101,055 148,593 189,767 28,568 101,055 Income before benefit for income taxes 74,157 847,707 195,189 395,927 Add: income tax benefit 35,000 250,000 35,000 115,000 Net income $ 109,157 $ 1,097,707 $ 230,189 $ 510,927 Net income per common share: Basic net income per common share $ .02 $ .23 $ .05 $ .10 Diluted net income per common share $ .02 $ .22 $ .05 $ .10 Weighted average number of shares outstanding Basic 4,974,721 4,876,384 4,955,678 4,876,988 Diluted 5,027,312 4,934,757 4,990,698 4,949,568 See Notes to Condensed Consolidated Financial Statements (Unaudited) 4 SMARTPROS LTD. AND SUBSIDIARIES Condensed Consolidated Statements of Cash Flows (Unaudited) Six Months Ended June 30, Cash Flows from Operating Activities: Net income $ 109,157 $ 1,097,707 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization 405,842 327,264 Decrease in deferred compensation 11,715 37,667 Stock compensation expense 105,803 18,000 Deferred income tax benefit (35,000 ) (250,000 ) Changes in operating assets and liabilities: (Increase) decrease in operating assets: Accounts receivable 222,883 81,554 Prepaid expenses and other current assets 9,737 9,407 (Decrease) increase in operating liabilities: Accounts payable and accrued expenses (633,727 ) (295,122 ) Deferred revenue 714,646 643,830 Other liabilities (20,028 ) (20,028 ) Total adjustments 781,872 552,572 Net Cash Provided by Operating Activities 891,028 1,650,279 Cash Flows from Investing Activities: Acquisition of property and equipment (178,417 ) (92,156 ) Acquisition of course content (25,000 ) - Capitalized course costs (13,318 ) (44,581 ) Capitalized software development (433,212 ) (70,958 ) Property and equipment acquired from acquisitions - (2,201 ) Intangible assets acquired from acquisitions - (154,099 ) Cash paid for acquisitions - (6,715 ) Net Cash (Used in) Investing Activities (649,947 ) (370,710 ) Cash Flows from Financing Activities: Exercise of stock options 20,174 99,570 Purchase of treasury stock (329,092 ) - Payments under capital lease obligations - (11,872 ) Net Cash (Used in) Provided by Financing Activities (308,918 ) 87,698 Net (decrease) increase in cash and cash equivalents (67,837 ) 1,367,267 Cash and cash equivalents, beginning of period 10,072,338 7,393,789 Cash and cash equivalents, end of period $ 10,004,501 $ 8,761,056 Supplemental Disclosure: Cash paid for interest $ 140 $ 819 See Notes to Condensed Consolidated Financial Statements (Unaudited) 5 Notes to Condensed Consolidated Financial Statements (Unaudited) Note 1. Basis of Presentation The accompanying unaudited condensed consolidated financial statements of SmartPros Ltd. (SmartPros or the Company) have been prepared by the Company in accordance with generally accepted accounting principles for interim financial information and with instructions to Form 10-Q. Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. However, in the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation have been included. The accompanying unaudited condensed consolidated financial statements should be read in conjunction with the Companys audited consolidated financial statements for the year ended December 31, 2007, and the notes thereto included in the Companys Annual Report on Form 10-KSB filed with the United States Securities and Exchange Commission on March 25, 2008. Results of consolidated operations for the interim periods are not necessarily indicative of a full years operating results. The unaudited condensed consolidated financial statements herein include the accounts of the Company and its wholly owned subsidiaries, SmartPros Legal and Ethics, Ltd. (SLE) (formerly known as Working Values, Ltd.) and Skye Multimedia Ltd. (Skye). All material inter-company accounts and transactions have been eliminated. Note 2. Description of Business and Summary of Significant Accounting Policies The Company, a Delaware corporation, was organized in 1981 as Center for Video Education, Inc. for the purpose of producing educational videos primarily directed to the accounting profession.
